Colony of Rhode Island etc. Curia Admiralitatis Having viewed and considered the Evidences and Papers produced in this Case as also heard the Parties concerned by their Advocates at large. It fully appearing to me by the Proof in the Case, that the said Vessel was found trading in the ports of the King of Spain and that the said Sloop was fitted out on Purpose to trade with the Spaniards and that before the time of Capture the Owners concerned with others on Board having been with said Vessel at divers Ports or Places belonging to the King of Spain in America and there at divers Times sold and delivered to the Spaniards (Enemies of our Lord the King) sundry Counterband Goods as Gunpowder by the Barrel and in Cartridges a great Number of Cutlasses Knives etc., as appeared more fully by the Preparitory Evidences as also on the Tryal, and for that the Merchants and others concerned as appears by the Evidences, were so Conscious of Guilt as upon the approach of an English Man of War and the Privateers that took them, first to hide underground on the Shore and afterwards to throw overboard divers Counterband Goods with which they intended a further Trade with the Spaniards for as also divers other papers which were thought of Consequence and would have further betrayed their illegal Trade and dealings as we may reasonably presume. All which matters appeared so Pregnant and full Even in the Judgment of the Defendants Advocates as to induce them in some measure to yield up their Case. — I therefore upon the whole Decree and adjudge the sa Vessel and her Guns Anchors Cables Tackle Apparel and Apputenances with the whole of her Cargo negroes etc., mentioned in the Libel to be Condemned as lawful Prize to and for the Use of the Captors and Owners of the several Private Men of War, to be divided according to the Articles and Agreements made between them — I further Decree that the Owners and Captors Pay the Cost of Court and all incident Charges.
Newport Octr 13th 1742. S Pemberton D Judge
[Admiralty Papers, I, 61]